Citation Nr: 0735650	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  98-08 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and major depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

3.  Evaluation of hidradenitis, current rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to November 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In conjunction with his appeal, the veteran testified before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The veteran's claims were previously before the Board and 
remanded in January 2004.

The issue entitlement to an initial evaluation in excess of 
10 percent for hidradenitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  Major depression was not manifest during service or 
within one year of separation.

3.  Major depression is unrelated to service.

4.  Any disorder due to major depression is unrelated to a 
service-connected disease or injury.

5.  In view of the adjudication of the veteran's claim of 
entitlement to service connection for PTSD and major 
depression, which is the only psychiatric diagnosis assigned 
to the veteran, the veteran's application to reopen his claim 
of entitlement to service connection for a psychiatric 
disorder is moot.


CONCLUSIONS OF LAW

1.  PTSD and major depression were not incurred in or 
aggravated by the veteran's period of active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  PTSD and major depression are not proximately due to or 
the result of a service-connected disability or injury.  
38 C.F.R. § 3.310 (2007).

3.  The claim regarding the veteran's application to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder is dismissed as moot.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
March 1997, prior to the enactment of the VCAA.  The Court 
acknowledged in Pelegrini v. Principi, supra, that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial agency of original jurisdiction (AOJ) 
decision, the AOJ did not err in not providing such notice.  
Rather, the veteran has the right to content complying notice 
and proper subsequent VA process.  Pelegrini, at 120.

A letter dated in February 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to inform the RO of any other evidence or 
information he believed would support his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran received such notification in January 2007.  In 
addition, since the claim decided herein is denied, no rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


PTSD and Major Depression

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App 128 (1997).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
last year.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.

The veteran has contended both that he developed PTSD in 
service and that his major depression is secondary to his 
service-connected hidradenitis.

The veteran's service medical records are negative for any 
treatment or symptoms related to PTSD or major depression.

Private treatment records dated in January 1993 and April 
1993 show treatment for depressive disorder.

VA records dated in May and June 1993, February, March, 
November, and December 1997, February and March 1998, and 
September and November 2005 show the veteran was hospitalized 
and treated for major depressive disorder.

In an April 1997 written statement, the veteran indicated 
that during service, he suffered from PTSD.  Noise from the 
artillery unit made him jumpy.  He could not concentrate to 
perform his duties.

In July 1997, the veteran underwent VA examination for PTSD.  
He gave a history of drug and alcohol abuse.  He also had a 
history of several psychiatric hospitalizations for 
depression associated with auditory hallucinations and 
paranoid ideas since 1993.  The veteran had no service in 
Vietnam.  He denied a history of sexual assault and did not 
remember any traumatic incident.  Following examination, the 
diagnoses were major depressive disorder and polysubstance 
and alcohol dependence, both in remission.

In February 1998, the Social Security Administration issued a 
determination that the veteran was disabled, due to 
depression, affective disorder, and multiple substance abuse.

In January 2000, the veteran testified before the 
undersigned.  He felt that his nervous condition was due to 
his service-connected disability.  He indicated he sought 
treatment at the VA medical center since the early 1980s for 
depression.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the record does not 
contain a diagnosis of PTSD.  The evidence is entirely 
negative for any treatment for or diagnosis of PTSD.  Without 
a diagnosis of this disorder, service connection may not be 
awarded.  Therefore, the Board does not need to discuss the 
other criteria necessary for service connection for PTSD.

With regard to the veteran's claim of entitlement to service 
connection for major depression, the evidence shows that the 
disorder did not begin during the veteran's active duty.  In 
addition, there is no evidence of a diagnosis of depression 
until 1993, more than fifteen years after the veteran 
separated from duty.  The veteran indicated that he had been 
treated for depression since the early 1980s.  Therefore, 
even he does not contend that this disorder began during 
service.  In addition, there is no competent evidence that 
the veteran's major depression is due to his active duty.

The veteran has also contended that his major depression is 
secondary to his service-connected hidradenitis.  He 
indicated that the skin disability causes him to be 
embarrassed and self-conscious.  However, the veteran, as a 
layperson, is not competent to opine on the etiology or 
origin of a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, there is no competent opinion of 
record showing that any degree of disability (causation or 
aggravation) of major depression is secondary to his 
hidradenitis.

Consequently, the Board finds that the evidence preponderates 
against the claim of entitlement to service connection for 
PTSD or major depression, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


Psychiatric Disorder

The Board notes that in our January 2004 remand, we 
characterized the veteran's issues as those indicated above.  
While all of these claims were remanded by the Board in 
January 2004, the Board has found that with the adjudication 
of the veteran's claim of entitlement to service connection 
for PTSD and major depression, discussed above, we have 
addressed the veteran's psychiatric diagnoses.  The evidence 
of record does not show diagnoses for any other psychiatric 
disorders, with the exception of polysubstance abuse, which 
was noted to be in remission.  The evidence of record only 
shows a diagnosis of major depression.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  Since the Board has 
considered all of the evidence of psychiatric disorders in 
the claim decided above, there remains no specific error of 
fact or law that is alleged to warrant a separate claim 
regarding a psychiatric disorder.

Inasmuch as this is a substantive evaluation of the veteran's 
psychiatric disorders, the Board finds that the veteran has 
been afforded complete due process with regard to his claim.  
Therefore, the Board finds that the adjudication of the claim 
herein renders any adjudication of the veteran's application 
to reopen his claim of entitlement to service connection for 
a psychiatric disorder moot and unnecessary.  Accordingly, 
the Board does not have jurisdiction to review this claim, 
and it must therefore be dismissed, without prejudice.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101.


ORDER

Service connection for PTSD and major depression is denied.

The appeal as to the application to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
is dismissed.


REMAND

The Board has determined that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for hidradenitis must be remanded for additional development.

The Board notes that during his January 2000 hearing, the 
veteran indicated that his hidradenitis had gotten worse 
since his last examination.  The last time the veteran was 
examined by VA for this disability was in July 1997, more 
than ten years ago.  In addition, the applicable rating 
criteria for skin disorders, 38 C.F.R. § 4.118, were amended 
effective August 30, 2002, during the veteran's appeal 
period.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Therefore, 
the Board must consider the claim under the pre-amended 
regulations for any period prior to the effective date of the 
amended regulations and under the pre-amended and revised 
regulations thereafter.  Since the veteran was last examined 
in 1997, he has not been afforded an examination under the 
new criteria, and, therefore, the Board is unable to assess 
the severity of his disability under these regulations.  
Thus, a remand is necessary to afford the veteran an 
additional examination.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA dermatology 
examination to determine the current 
severity of his skin disability.

The examiner should describe the area(s) 
of the body affected by the condition, to 
include the percentage of the entire body 
affected and exposed area(s) affected.  
For example, at least 5 percent but less 
than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent 
of exposed areas; or 20 to 40 percent of 
the entire body or 20 to 40 percent of 
exposed areas affected, etc.

The examiner should also specifically note 
whether the veteran has been prescribed 
any systemic therapy such as 
corticosteroids or other immunosuppressive 
drug for the skin disorder, as well as the 
period of time prescribed during the prior 
12 months.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


